DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-9, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (CN203731204U).

1. A light source module (figs 1-5 and corresponding description), comprising:
a back plate (300), comprising a bottom plate (312) and a sidewall (313) standing on the bottom plate (fig 3, 4), wherein an included angle is formed between an outer side surface of the sidewall and a horizontal plane where the bottom plate is located (fig 4), and the included angle is an acute angle (fig 4, 50 degrees ≤α≤ 66 degrees, and the included angle is 90 degrees - α, which is acute (that is less than less than 90 degrees ), and an optical distance (OD) is defined between a top end of the sidewall and the horizontal plane (fig 4);
a plurality of light-emitting units (331) arranged in the back plate, wherein the light-emitting units which are closest to the sidewall are defined as a plurality of target light-emitting units (fig 4), and each of the target light-emitting units has a radiation angle (fig 4 - inherent), and each of the target light-emitting units is separated from the sidewall by a distance (fig 1 - inherent);

wherein the first horizontal distance is calculated according to a first function F1, and the first function F1 is determined by a tangent function of a complementary angle of the radiation angle, the second horizontal distance is calculated according to a second function F2, and the second function F2 is determined by a tangent function of the included angle (since the device of Lam has the same structure, the claimed angles and distances can be calculated by the recited functions);
wherein the first function F1 is defined by the following equation:

    PNG
    media_image1.png
    52
    221
    media_image1.png
    Greyscale

the second function F2 is defined by the following equation:

    PNG
    media_image2.png
    48
    202
    media_image2.png
    Greyscale

wherein "P" represents a vertical distance between the horizontal plane and the predetermined location on the sidewall (merely giving an arbitrary variable name to parameters of the product).
.

    PNG
    media_image3.png
    291
    394
    media_image3.png
    Greyscale

Examiner notes that  the LED backlight source 330 has a plurality of LED light sources 331 arranged in a matrix, the adjacent LED light sources 331 have a predetermined distance P, the LED light sources 331 are disposed on the rear surface 312 of the reflective sheet 310, and the LED light sources 331 on the left and right sides of the adjacent rear surface 312 have a predetermined distance L between the corresponding side edges of the rear surface 312, and the predetermined distance L and the predetermined distance P satisfy the relationship: 0.34 * predetermined distance P ≤ the predetermined distance L ≤ 0. 56 ** predetermined distance P. ​When the included angle alpha increases, the light reflected by the first side surface 313 to the edge of the liquid crystal screen 200 gradually increases. The brightness of the edge of the liquid crystal screen 200 to gradually increase, causing the brightness of the edge of the liquid crystal screen 200 gradually decreases when the predetermined distance L increases, so that the range of the included angle alpha, the predetermined distance L and the predetermined distance P is as described above, and the surrounding dark shadow can be reduced. 
Examiner further notes that the Zhou discloses that the back plate 400 has a cover plate 410 and a side plate 420 extending from the side edge of the cover plate 410, the cover plate 410 is disposed behind the LED backlight source 330, and the reflective sheet 310 and the back plate 400 of Zhou are configured to be mutually matched structures, so that the back plate structure integrated into the two is a conventional means in the art. Therefore, it would be obvious to arrive at the solutions of claim 1 by combining Zhou and conventional means in the art.

2. The light source module of claim 1, wherein the radiation angle is a half viewing angle or a half light-intensity angle of each of the target light-emitting units (inherent characteristic of LEDs), and light emitted by each of the target light-emitting units at the radiation angle is directed to the predetermined location of the sidewall (fig 4).

3. The light source module of claim 1, wherein a portion of a surface of the sidewall which ranges from the predetermined location to a top edge of the sidewall can reflect more than 50% of light generated by each of the target light-emitting units (the sidewalls are reflective, so it is obvious that a reflector will reflect more than 50% of the light incident on its surface).



6. The light source module of claim 1, wherein a vertical distance P between the horizontal plane and the predetermined location on the sidewall is greater than or equal to 20% of the optical distance (OD) and is smaller than or equal to 50% of the optical distance (‘P’ isn’t used to calculate anything, and the device of the prior art has many such values of ‘P’ that are at least 20% and at most 50% of the OD).

7. The light source module of claim 1, wherein the relationship between the included angle (Θslope) and the radiation angle (ΘLED) is defined by an inequality: (90-ΘLED)< Θslope≤90 (since the included angle varies from 50-66 degrees, this is inherently true).

8. The light source module of claim 1, wherein the relationship between the included angle (Θslope) and the radiation angle (ΘLED) is defined by an 
    PNG
    media_image4.png
    62
    311
    media_image4.png
    Greyscale
(obvious in view of the parameters all being result-effective variables in order to reduce the shadows of direct-lit displays.)


the third horizontal distance is a distance between a center and an edge of each of the target light-emitting units, wherein the third horizontal distance is calculated according to a third function F3, and the third function F3 is determined by a tangent function of a complementary angle of the radiation angle (parameter of the device of the prior art);
wherein the first function F3 is defined by the following equation:

    PNG
    media_image5.png
    57
    171
    media_image5.png
    Greyscale

wherein "H" represents a height of each of the target light-emitting units (parameter of the prior art device).

11. The light source module of claim 9, wherein the relationship among the height (H) of each of the target light-emitting units, the optical distance (OD), the included angle (Θslope) and the radiation angle (ΘLED) is defined by an inequality:

    PNG
    media_image6.png
    56
    292
    media_image6.png
    Greyscale
(obvious in view of the optimization argument of claim 1).
12. The light source module of claim 9, wherein the relationship among the height (H) of each of the target light-emitting units, the optical distance (OD), the included angle (Θslope) and the radiation angle (ΘLED) is defined by an inequality:

    PNG
    media_image7.png
    64
    292
    media_image7.png
    Greyscale
 (obvious in view of the optimization argument of claim 1).
13. The light source module of claim 9, wherein the height (H) of each of the target light-emitting units is in a range from 0.5 mm to 1.5 mm (well-known in the art).

14. The light source module of claim 1, wherein the optical distance (OD) is in a range from 3 mm to 10 mm (well-known in the art and obvious in view of the optimization argument of claim 1).

15. A backlight module, comprising:
a light source module of claim 1; and
at least one optical film (320, fig 2)) disposed on the light source module.

16. A display device, comprising:
a light source module of claim 1;
at least one optical film (320) disposed on the light source module; and
a display panel (200, fig 2))  disposed on the optical film.
Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive. Applicant argues that Zhou does not disclose the relationship between a vertical distance P between a horizontal plane and a predetermined location on the sidewall and the .
Examiner agrees that Zhou does not disclose F1 or F2. However, Zhou discloses the claimed structure and ways to reduce dark shadows in direct-lit displays. Zhou teaches a distance d, but not the method Applicant claims to calculate the value. 
The applicant is claiming the product of a light source module including a method (i.e. a process) of calculating a distance d consequently, claims 1-4, 6-9, and 10-16 are considered “product-by-process” claims.  In spite of the fact that the product-by-process claim may recite only process limitations, it is the product and not the recited process that is covered by the claim.  Further, patentability of a claim to a product does not rest merely on the difference in the method by which the product is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Britt D Hanley/Primary Examiner, Art Unit 2875